



Allegion plc
Incentive Stock Plan of 2013


Global Performance Stock Unit Award Agreement
For the 20XX - 20XX Performance Period
Dated as of [Grant Date] ("Grant Date")


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
performance stock unit award (the “PSUs”) pursuant to and subject to the terms
and conditions set forth in the Company’s Incentive Stock Plan of 2013 (the
“Plan”), including the terms and conditions for Performance-Based Awards as set
forth in Section 8(b) of the Plan. Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this Performance Stock Unit
Award Agreement (“the Award Agreement”).
Each PSU that vests pursuant to the terms of this Award Agreement shall provide
Participant with the right to receive one ordinary share of the Company (the
“Share”) on the issuance date described in Section 6 below. The number of Shares
subject to the PSUs, the performance and service vesting conditions applicable
to such Shares, the date on which vested Shares shall become issuable and any
further terms and conditions governing the PSUs shall be as set forth in this
Award Agreement, including any country-specific terms set forth in the attached
Appendix B for Participant’s country.
1.
Number of Shares.



The number of Shares subject to the PSUs at target performance level is [insert
number of Shares subject to PSUs at target]. The maximum number of Shares
subject to the PSUs is [insert maximum number of Shares subject to PSUs] Shares,
provided, however, that the actual number of Shares that become issuable
pursuant to the PSUs shall be determined in accordance with the fulfillment of
certain performance conditions set forth in the attached Appendix A and the
additional vesting requirements set forth in Section 5 below.
2.
Performance Period.



The performance period applicable to the PSUs is [insert performance period]
(the “Performance Period”).
3.
Vesting.



Participant’s right to receive Shares subject to the PSUs shall vest in
accordance with the performance conditions set forth in the attached Appendix A
and subject to the additional vesting requirements set forth in Section 5 below.
4.
Dividend Equivalents.



Participant shall be entitled to receive an amount equal to any cash dividend
paid by the Company upon one Share for each PSU held by Participant when such
dividend is paid (“Dividend Equivalent”), provided that (i) Participant shall
have no right to receive the Dividend Equivalents unless and until the
associated PSUs vest, (ii) Dividend Equivalents shall not accrue interest and
(iii) Dividend Equivalents shall be paid in cash at the time that the associated
PSUs vest.







--------------------------------------------------------------------------------







5.
Termination of Employment.



(a)Group Termination; Job Elimination / Change / Relocation


If Participant’s employment terminates involuntarily by reason of (i) a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”) or (ii) job
elimination, substantial change in the nature of Participant’s position or job
relocation, a pro-rated number of Shares, based on the fulfillment of the
performance vesting conditions as measured at the end of the Performance Period
and determined by the Committee in Section 6 below and the number of days during
the Performance Period that Participant was actively employed by the Company or
an Affiliate, shall vest. All other PSUs and associated Dividend Equivalents
shall be forfeited and Participant shall have no right to or interest in such
PSUs, the underlying Shares or any associated Dividend Equivalents.
(b)Termination Due to Death or Disability


If Participant’s employment terminates by reason of death or disability, a
pro-rated number of Shares, based on the fulfillment of the performance vesting
conditions at target level performance and the number of days during the
Performance Period that Participant was actively employed by the Company or an
Affiliate, shall vest. All other PSUs and associated Dividend Equivalents shall
be forfeited and Participant shall have no right to or interest in such PSUs,
the underlying Shares or any associated Dividend Equivalents.
(c)Termination Due to Retirement


If Participant’s employment terminates after attainment of age 55 with at least
5 years of service (“Retirement”), and unless Participant’s employment
terminates for cause, as defined in Section 5(d) below, a pro-rated number of
Shares, based on the fulfillment of the performance vesting conditions as
measured at the end of the Performance Period and determined by the Committee in
Section 6 below and the number of days during the Performance Period that
Participant was actively employed by the Company or an Affiliate, shall vest.
All other PSUs and associated Dividend Equivalents shall be forfeited and
Participant shall have no right to or interest in such PSUs, the underlying
Shares or any associated Dividend Equivalents.
(d)Termination Due to Any Other Reason


If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Sections 5 (a), (b) and (c) above or
(ii) for cause in the circumstances specified in Section 5(c) above, all PSUs
and any associated Dividend Equivalents shall be forfeited as of the date of
termination of active employment and Participant shall have no right to or
interest in such PSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 5(d), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
6.
Settlement.



On a date as soon as practicable following the end of the Performance Period,
the Committee shall certify the extent to which the performance vesting
conditions set forth in Appendix A have been met (the “Certification Date”). As
soon as practicable thereafter, the Company shall cause to be issued to
Participant Shares with respect to any PSUs that became vested on the
Certification Date, provided that Participant was







--------------------------------------------------------------------------------







employed by the Company or an Affiliate on the Certification Date (unless
otherwise provided in Sections 5(a), (b) or (c) above). Notwithstanding the
foregoing, the Committee has the sole discretion to make downward adjustments to
the award amount determined pursuant to Appendix A, including an adjustment such
that no Shares are issued to Participant, regardless of the fulfillment of the
performance vesting conditions set forth in Appendix A. Notwithstanding the
foregoing, if the Participant’s employment terminates in the circumstances set
forth in Section 5(b) above, then on or as soon as practicable after such
termination of employment, the Company shall cause to be issued to Participant
Shares with respect to any PSUs that became vested pursuant to such section.
Shares issued pursuant to this Section 6 shall be fully paid and non-assessable.
Participant will not have any of the rights or privileges of a shareholder of
the Company in respect of any Shares subject to the PSUs unless and until such
Shares have been issued to Participant.
7.
Change in Control.



In the event of a Change in Control, the treatment of the PSUs will be governed
by the terms of the Plan.
8.
Responsibility for Taxes.



Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and the Employer (i) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
PSUs; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the PSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
To satisfy any withholding obligations of the Company and/or the Employer with
respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon settlement of the PSUs. Alternatively, or in addition, in
connection with any applicable taxable or tax withholding event, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer,

(b)
withholding from proceeds of the sale of Shares acquired upon settlement of the
PSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent) and/or

(c)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items;

provided, however, that if Participant is a Section 16 officer of the Company
under the Act, the withholding methods described in this Section 8(a), (b) and
(c) will only be used if the Committee (as constituted to satisfy







--------------------------------------------------------------------------------







Rule 16b-3 of the Act) determines, in advance of the applicable withholding
event, that one such withholding method will be used in lieu of withholding
Shares.
The Company may withhold for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding Shares, for tax purposes, Participant is deemed to have been issued
the full number of Shares subject to the vested portion of the PSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.
9.
Nature of Grant.



In accepting the PSUs, Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;


(b)the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance stock units,
or benefits in lieu of performance stock units, even if performance stock units
have been granted in the past;


(c)all decisions with respect to future performance stock unit grants, if any,
will be at the sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;


(f)the PSUs and the Shares subject to the PSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(g)unless otherwise agreed with the Company, the PSUs and the Shares subject to
the PSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services Participant may provide as a director of an
Affiliate;


(h)the PSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Affiliate and will not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate Participant's employment or service relationship (if
any);


(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;









--------------------------------------------------------------------------------







(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from Participant ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any) or from cancellation of the PSUs or recoupment of
any financial gain resulting from the PSUs as described in Section 16 below;


(k)for purposes of the PSUs, Participant’s employment or other service
relationship will be considered terminated as of the date Participant is no
longer actively providing services to the Company or one of its Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant's employment agreement, if any), and,
unless otherwise expressly provided in this Award Agreement or determined by the
Company, Participant’s right to vest in the PSUs under the Plan, if any, will
terminate as of such date, or will be measured with reference to such date in
the case of a Group Termination Event (or other termination described in Section
5(a) above), Retirement or termination due to death or disability, and will not
be extended by any notice period (e.g., Participant’s period of active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is employed or the terms of Participant's employment agreement, if
any); the Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the PSUs
(including whether Participant may still be considered to be providing services
while on a leave of absence);


(l)unless otherwise provided in the Plan or by the Company, in its discretion,
the PSUs and the benefits evidenced by this Award Agreement do not create any
entitlement to have the PSUs or any such benefits transferred to, or assumed by
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
    
(m)neither the Company, nor the Employer nor any Affiliate will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the PSUs or of any amounts
due to Participant pursuant to the settlement of the PSUs or the subsequent sale
of any Shares acquired upon settlement.


10.
No Advice Regarding Grant.



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or his or her acquisition or sale of the underlying Shares. Participant
should consult with his or her own personal tax, legal and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.
11.
Data Privacy.



(a)Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about Participant, including, but not
limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all PSUs granted under the Plan or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The Company, with its
registered address at Block D, Iveagh Court, Harcourt Road, Dublin 2, Ireland,
acts as the data controller in respect of such Data.







--------------------------------------------------------------------------------







For Participants in the European Union / European Economic Area, the legal basis
for the processing of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS, Broadridge Output Solutions, Inc., Cognizant Worldwide Limited, DG3, HCL
Technologies Limited, Iron Mountain, Solium Capital, Taylor Communications,
which assists the Company with the implementation, administration and management
of the Plan. In the future, the Company may select a different service provider
and share Data with such other provider serving in a similar manner. Participant
may be asked to acknowledge or (where applicable) agree to separate terms and
data processing practices with the service provider, with such agreement (where
applicable) being a condition to the ability to participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. Participant’s country or jurisdiction may have different
data privacy laws and protections than the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent a company registers for the
EU-U.S. Privacy Shield program.
For Participants in the European Union / European Economic Area, the legal basis
for the transfer of Data is that it is necessary for the performance of the
Company's contractual obligation to deliver Shares (if the conditions of the
Plan and the Award Agreement are satisfied) and, generally, to manage and
administer Participant's participation in the Plan.
For Participants outside of the European Union / European Economic Area, the
legal basis for the transfer of Data is Participant’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.


(e)Data Subject Rights. Participant may have a number of rights under the data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant understands that he or she can contact
Dataprivacy@Allegion.com.


(f)Declaration of Consent (for Participants outside of the European Union /
European Economic Area Only). By accepting this award of PSUs and indicating
consent via the Company’s online acceptance procedure, Participant is declaring
that he or she agrees with the data processing practices described herein and
consents to the collection, processing and use of Data by the Company and the
transfer of Data to the recipients mentioned herein, including recipients
located in countries which may not have a similar level of protection from the
perspective of the data protection laws in Participant’s country.









--------------------------------------------------------------------------------







Participation in the Plan is voluntary and Participant is providing the consents
described herein on a purely voluntary basis. If Participant does not consent,
or if Participant later seeks to revoke his or her consent, Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant PSUs under the Plan to Participant or administer or maintain
Participant’s participation in the Plan.
12.
Electronic Delivery and Participation.



The Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
13.
Insider Trading/Market Abuse Laws.



Participant may be subject to insider trading restrictions and/or market abuse
laws in applicable jurisdictions including, but not limited to, the United
States and Participant’s country of residence, which may affect Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares or rights to
Shares (e.g., PSUs) or rights linked to the value of Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy.
14.
Country-Specific Terms and Conditions.



Notwithstanding any provisions in this Award Agreement, the PSUs and the Shares
subject to the PSUs shall be subject to any special terms and conditions for
Participant’s country set forth in the attached Appendix B. Moreover, if
Participant relocates to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to Participant to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. Appendix B
constitutes part of this Award Agreement.
15.
Imposition of Other Requirements.



This grant is subject to, and limited by, all applicable laws and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
16.
Recoupment Provision.



In the event that Participant commits fraud or engages in intentional misconduct
that results in a need for the Company to restate its financial statements, then
the Committee may direct the Company to (i) cancel any outstanding portion of
the PSUs and (ii) recover all or a portion of the financial gain realized by
Participant







--------------------------------------------------------------------------------







through the PSUs. Further, Participant agrees that the PSUs and any financial
gain realized by Participant through the PSUs shall be subject to forfeiture
and/or repayment to the Company to the extent required to comply with any
applicable laws or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. 
17.
Choice of Law and Venue.

  
The PSU grant and the provisions of this Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to such state’s conflict of laws or provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Delaware and agree that such litigation shall be conducted in the
courts of New Castle County, Delaware, or the federal courts for the United
States for the District of Delaware, where this grant is made and/or to be
performed.
18.
Severability.



The provisions of this Award Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
19.
Language.

Participant acknowledges and represents that he or she is proficient in the
English language or has consulted with an advisor who is sufficiently proficient
in English, as to allow Participant to understand the terms of this Award
Agreement and any other documents related to the Plan. If Participant has
received this Award Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
20.
Waiver.



Participant acknowledges that a waiver by the Company of breach of any provision
of this Award Agreement shall not operate or be construed as a waiver of any
other provision of this Award Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.
21.
Acknowledgement of Availability of Plan Prospectus.



Participant acknowledges that he or she has been provided with access to a copy
of the Plan prospectus and Plan document, links to both of which are available
below:
[EMBED LINK TO PLAN PROSPECTUS] [EMBED LINK TO PLAN DOCUMENT]
Paper copies of the Plan prospectus and Plan document are also available upon
request from the Company’s stock administration department, at the contact
information provided on the cover page of the Plan prospectus.
22.
Acknowledgement & Acceptance within 120 Days.










--------------------------------------------------------------------------------







This grant is subject to acceptance, within 120 days of the Grant Date, by
electronic acceptance through the website of UBS, the Company’s stock plan
administrator. Failure to accept the PSUs within 120 days of the Grant Date may
result in cancellation of the PSUs.
Signed for and on behalf of the Company:




__________________________________    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc








This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933







